Citation Nr: 0948132	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  06-33 920	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected hemorrhoids.

2.  Entitlement to an increased disability rating for 
service-connected pes planus, currently rated as 10% 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served in active duty from April 1978 to April 
1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
from Detroit, Michigan, which denied the benefit sought on 
appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Reason for remand:  To provide the Veteran with a personal 
hearing at the Detroit VA Regional Office before a Decision 
Review Officer.  

In his October 2006 substantive appeal, the Veteran 
specifically requested a personal hearing at a local VA 
office before a Decision Review Officer (DRO), prior to his 
claim being reviewed by the Board.  The Veteran has not been 
provided with a hearing however, and the record does not 
reflect that he has withdrawn his request.  The failure to 
afford the Veteran a hearing would amount to a denial of due 
process.  38 C.F.R. § 20.904(a)(3) (2009).  Thus, a remand is 
necessary to afford the Veteran a hearing at the Detroit 
Department of Veterans Affairs Regional Office.  38 U.S.C.A. 
§ 7107 (2002)

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the Veteran for 
a hearing at his local VA office before 
a DRO in accordance with applicable 
procedures.  The Veteran and his 
representative should be provided with 
notice as to the time and place to 
report for said hearing.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009)..





